DETAILED ACTION

This office action is in regards to a division application filed October 25, 2018 of U.S. application 15/450,506 filed March 6, 2017. No further claims to priority are cited. Claims 1, 4, 8, and 9 have been amended.  Claims 2-3 have been cancelled without prejudice. Claims 1 and 4-9 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended for the claims dated December 14, 2020 as follows: 
In regards to claim 1, line 4, change “… diluting the dispersion using a suitable diluent;” to  -… diluting the dispersion using a suitable diluent to form a diluted solution; -.  

Allowable Subject Matter
Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest references: Skrobis (US 2010/0287781 A1).
Skrobis discloses a razor blade comprising a substrate with a cutting edge wherein the substrate comprises (a) a thin-film of a first material disposed thereon with a thickness of less than 1 µm; (b) a mixed nitride-thin film interregional layer disposed between the substrate and the thin-film; and (c) a nitride region disposed adjacent the mixed nitride-thin-film interregional layer wherein the first material comprises a material selected from a metal, a metal alloy, a metal carbide, a metal oxide, a metal nitride, 
However, Skrobis does not teach or fairly suggest the claimed method for coating a razor blade, which comprises mixing one or more nano-materials and a suitable medium with an organic material to achieve a dispersion; diluting the dispersion using a suitable diluent to form a diluted solution; depositing the diluted solution onto the razor blade; and sintering the razor blade after the diluted solution is disposed onto the razor blade. 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RONALD GRINSTED/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763